Citation Nr: 0945677	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1948 
to April 1953.

The Veteran died in March 2005.  The appellant is the 
Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In connection with this appeal the appellant testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
in December 2007.  A transcript of the hearing is associated 
with the claims files.

This case was previously before the Board in March 2008, at 
which time it was remanded for additional development.  The 
case has now been returned to the Board for further appellate 
action.


REMAND

The Board is of the opinion that additional development is 
required before the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death is 
decided.

In the March 2008 remand, the Board requested that a medical 
opinion be obtained as to whether there is a 50 percent or 
better probability that the Veteran's service-connected 
duodenal ulcer disease and/or bipolar disorder played a 
material causal role in the Veteran's death, to include 
whether it caused or chronically worsened one or more of the 
certified causes of death.

Upon review of the May 2009 VA opinion, the Board notes that 
the examiner failed to adequately address the instructions 
provided by the Board in the March 2008 remand.  In this 
regard, the examiner provided a very thorough opinion as to 
whether there is a 50 percent or better probability that the 
Veteran's service-connected duodenal ulcer disease played a 
material causal role in the Veteran's death, to include 
whether it caused or chronically worsened one or more of the 
certified causes of death.  However, the examiner failed to 
address whether the Veteran's service-connected bipolar 
disorder played a material causal role in the Veteran's 
death, to include whether it caused or chronically worsened 
one or more of the certified causes of death.

Additionally, the March 2008 remand instructions stated that 
the VA medical opinion should be provided by a physician.  
Upon review of the May 2009 VA medical opinion, the Board 
notes that the opinion was provided by a nurse practitioner 
and not an actual physician.  

The Board has concluded that the May 2009 VA opinion does not 
adequately comply with the instructions included in the March 
2008 remand.  The U. S. Court of Appeals for Veterans Claims 
has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should arrange for 
the claims folders to be reviewed by a 
physician with appropriate expertise to 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the Veteran's service-connected 
bipolar disorder and/or his service-
connected duodenal ulcer disease played 
a material causal role in the Veteran's 
death, to include whether either or 
both caused or chronically worsened one 
or more of the certified causes of 
death.

The examiner must address both of the 
Veteran's service-connected 
disabilities when forming the opinion.

The rationale for all opinions 
expressed must be provided.  

If no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the appellant's claim for 
entitlement to service connection for 
the cause of the Veteran's death based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


